      Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 1 of 22




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

SUSAN ROY, on behalf of herself and
all others similarly situated,
                                                   Plaintiff,                Case # 19-CV-6122-FPG
                                                                             DECISION AND ORDER
v.

ESL Federal Credit Union,
                                                   Defendants.


                                            INTRODUCTION

        Plaintiff Susan Roy brings this putative class action against Defendant ESL Federal Credit

Union for breach of contract, breach of the covenant of good faith and fair dealing, and violations

of New York General Business Law (“GBL”) Section 349(a). ECF No. 30. Plaintiff is a share

draft (checking) account holder at ESL who alleges that two of ESL’s fee-charging practices

breach the Account Agreement 1 between ESL and its customers. The first is ESL’s practice of

charging overdraft or insufficient funds (“OD/NSF”) fees on Automated Clearing House (“ACH”)

transactions even though a customer’s account balance is sufficient to cover the transactions. The

second is ESL’s practice of charging multiple OD/NSF fees per “insufficient funds item” on ACH

transactions. ESL responds that the Account Agreement expressly authorizes these practices and

therefore ESL did not breach it. Because the Court finds that the Account Agreement is ambiguous

as to whether it allows these practices, ESL’s motion to dismiss Plaintiff’s breach of contract and

GBL claim is DENIED. However, the motion is GRANTED as to Plaintiff’s covenant of good

faith and fair dealing claim.



1
  Various separate documents govern the relationship between ESL and its customers. The first is the Savings and
Checking Disclosure Terms and Account Agreement (the “Disclosure Agreement”). ECF No. 30-2. The second is
the Electronic Funds Transfer Disclosure Statement and Agreement (the “EFT Agreement”). ECF No. 31-2. The
third is the Fee Schedule. ECF No. 30-1. The Court collectively refers to these documents as the “Account
Agreement.”

                                                       1
      Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 2 of 22




                                      LEGAL STANDARD

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a complaint

must state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555-56 (2007)). In considering the plausibility of a claim, the

Court must accept factual allegations as true and draw all reasonable inferences in the plaintiff’s

favor. Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011). At the same time, the Court

is not required to accord “[l]egal conclusions, deductions, or opinions couched as factual

allegations . . . a presumption of truthfulness.” In re NYSE Specialists Sec. Litig., 503 F.3d 89, 95

(2d Cir. 2007) (quotation marks omitted). Along with the facts alleged in the complaint itself, a

court may consider any documents attached to, incorporated by reference in, or integral to the

complaint. DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010).

                                          DISCUSSION

I.     Breach of Contract Claims

       “On a motion to dismiss, the Court may dismiss a breach of contract claim for failure to

state a claim if the ‘plain language’ of the contract contradicts or fails to support the plaintiff’s

allegations of breach.” Perks v. TD Bank, N.A., 444 F. Supp. 3d 635, 639 (S.D.N.Y. 2020) (citing

Orchard Hill Master Fund Ltd. v. SBA Commc’ns Corp., 830 F.3d 152, 156 (2d Cir. 2016)). The

“court may dismiss a breach of contract claim only if the terms of the contract are unambiguous.”

Orchard Hill, 830 F. 3d at 156. “Whether or not a writing is ambiguous is a question of law to be

resolved by the courts.” Orlander v. Staples, Inc., 802 F.3d 289, 294 (2d Cir. 2015) (internal

quotation marks and citations omitted). A contract is ambiguous under New York law “if its terms

could suggest more than one meaning when viewed objectively by a reasonably intelligent person

who has examined the context of the entire integrated agreement and who is cognizant of the



                                                  2
      Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 3 of 22




customs, practices, usages and terminology as generally understood in the particular trade or

business.” Chesapeake Energy Corp. v. Bank of N.Y. Mellon Tr. Co., N.A., 773 F.3d 110, 114 (2d

Cir. 2014) (internal quotation marks and citation omitted). Conversely, a contract is not ambiguous

if its “language has a definite and precise meaning, unattended by danger of

misconception . . . , and concerning which there is no reasonable basis for a difference of opinion.”

Id. (internal quotation marks and citation omitted).

         A.     ESL’s Practice of Charging OD/NSF Fees Using the Available Balance Method
                Rather than the Actual/Ledger Balance Method

         Plaintiff first claims that ESL breaches the Account Agreement by charging OD/NSF fees

on ACH transactions even though a customer’s account balance is sufficient to cover the

transactions. Underlying this claim is the parties’ dispute over how the Account Agreement

requires ESL to calculate a customer’s account balance for the purpose of charging OD/NSF fees:

does it require ESL to use the “actual” or “ledger” balance method, or the “available” balance

method?

         “The ledger [or actual] balance method considers only settled transactions,” whereas “the

available balance method considers both settled transactions and authorized but not yet settled

transactions, as well as deposits placed on hold that have not yet cleared.” Tims v. LGE Cmty.

Credit Union, 935 F.3d 1228, 1235 (11th Cir. 2019) (citing Consumer Fin. Prot. Bureau,

Supervisory          Highlights         8        (Winter          2015),         available         at

https://files.consumerfinance.gov/f/201503_cfpb_supervisory-highlights-winter-2015.pdf          (last

visited September 28, 2020)). “Therefore, the ‘available balance’ can be much lower than the

‘actual balance’ in an account.” Salls v. Dig. Fed. Credit Union, 349 F. Supp. 3d 81, 85 (D. Mass.

2018).




                                                 3
      Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 4 of 22




        The Account Agreement does not explicitly specify which method ESL will use to

determine a customer’s account balance and assess overdrafts. Plaintiff argues that the terms of

the Account Agreement communicate that ESL will use the actual/ledger balance method to charge

OD/NSF fees, but—in breach of the Account Agreement—ESL instead uses the available balance

method, which causes customers to incur unexpected OD/NSF fees. ESL counters that the terms

of the Account Agreement clearly authorize it to use the available balance method.

        Both parties point to various overdraft-related provisions of the Account Agreement which

they insist clearly support their respective positions.

                1. The Disclosure Agreement

        First, both parties rely on paragraph 29 of the Disclosure Agreement. That paragraph

provides in pertinent part as follows:

        ESL will not pay a check when funds are not available to cover it, and an overdraft
        fee will be assessed (refer to a Fee Schedule for the exact fee charged). We are
        only required to make one determination of the account balance. If that
        determination reveals insufficient available funds to pay the check or other item and
        you have requested CheckOK, unless prohibited by law and in our sole discretion,
        we may honor the check or other item and transfer the amount of overdraft from [a
        savings account]; or if we have previously approved a Cash Reserve Account that
        is attached to your share draft account, we will honor checks drawn on insufficient
        funds and add the amount of the overdraft to your Cash Reserve Account up to your
        approved credit limit; or, we may honor checks, ESL Bill Pay transactions and
        reoccurring ACH debit transactions drawn on insufficient funds pursuant to our
        Courtesy Pay agreement (refer to the Courtesy Pay Section in this Agreement).
        ESL is not required to send you prior notice before a check is returned for
        insufficient funds.
ECF No. 30-2 at 8 (emphasis added). 2 ESL argues that the underlined terms indicate that it will

use the available balance to charge OD/NSF fees. But Plaintiff argues that the italicized terms

omit the “available” qualifier and thus suggest that the actual balance will be used.



2
   When quoting the Account Agreement, underlined text signifies terms that ESL relies on in support of its
interpretation, while italicized text signifies terms that Plaintiff relies on.

                                                    4
      Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 5 of 22




       The parties both also look to the Courtesy Pay section of the Disclosure Agreement, which

describes ESL’s overdraft payment service. That section provides in pertinent part as follows:

       COURTESY PAY__________________________________________________

       Pursuant to our commitment to provide valued service and benefits, we may pay
       checks or other items/transactions (“Item” or “Items”), which would cause your
       share draft account to have a negative (or further negative) balance (herein
       “overdraft”), pursuant to the terms and conditions of this Agreement.
       The Courtesy Pay service is not a loan or other credit product and requires no
       application or credit approval process. The Courtesy Pay service is for members
       and will only be applied to your share draft (checking) account(s), such as Free
       Checking and Premier Checking, if:
           ˗   You maintain your membership in good standing;
           ˗   Your share draft account was opened more than 60 days;
           ˗   Your share draft account was funded with at least $1.00 for a period not less
               than 30 days before the Item was presented to ESL for payment;
           ˗   Your loan and credit card accounts you have with us are current;
           ˗   Your share draft account is brought to a positive end-of-day available
               balance at least once every 20 days;
           ˗   There are no legal or administrative orders, including attachments,
               garnishments, or levies against your accounts with us;
           ˗   There are no pending bankruptcies or financial counseling arrangements;
           ˗   There is no negative balance on any other share account on which you are
               an owner;
           ˗   The primary accountholder is 18 years of age or older and the share draft
               account is not an account set up by a fiduciary.
       ANY SUCH PAYMENT WILL BE MADE ON A CASE BY CASE BASIS,
       AT OUR SOLE DISCRETION. However, we shall not pay any item if your
       negative checking account balance is, or if we were to make payment pursuant to
       this Agreement would become, greater than $500 in a Free Checking Account or
       $1,000 in a Premier Checking Account including any applicable fees. . . .
ECF No. 30-2 at 13 (bolded text in original; italics and underlines added). The very first sentence

of the Courtesy Pay section is the closest the Disclosure Agreement comes to defining an overdraft.

Importantly, it omits the qualifier “available” and defines an overdraft as a payment that causes an



                                                 5
      Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 6 of 22




account to have a “negative balance.”       While the underlined provision of this section uses the

qualifier “available,” the more numerous italicized provisions do not.

          The parties also cite two separate Overdraft Options subparagraphs in different sections of

the Disclosure Agreement, one of which uses the word “available” and one which does not. ESL

points to the Overdraft Options subparagraph relating to Simple Spending Accounts, which states

that “[a]ny ATM, POS, ACH or Visa Check Card transaction initiated for an amount over your

available account balance may be declined.” ECF No. 30-2 at 6 (emphasis added). But Plaintiff

looks to the Overdraft Options subparagraph relating to HSA accounts, which states that “if any

transaction, fee or charge causes your HSA to have a negative balance, we will return the item and

charge an insufficient funds fee (refer to a Fee Schedule for the exact fee charged).” ECF No. 30-

2 at 7.

          ESL further asserts that the Disclosure Agreement’s Funds Availability Policy

communicates that ESL will use the available balance to charge OD/NSF fees because it warns

customers that funds will not always be immediately available after being deposited. ECF No. 30-

2 at 10-11. But the Funds Availability Policy only deals with deposits: it “only explains how there

may be a delay on funds coming into a member’s account.” Salls, 349 F. Supp. 3d at 88. It does

not explain that funds might not be available due to pending withdrawals, which could also affect

a customer’s “available balance.” See id. Nor does the Funds Availability Policy define “available

balance” or discuss overdrafts. See id. It therefore fails to link the concept of availability of funds

to OD/NSF fees.

          ESL also points out that paragraph 50 of the Disclosure Agreement explains that the way

balances in checking accounts are internally classified as required by federal regulations will not

affect a customer’s “available balance.” ECF No. 30-2 at 11. But this paragraph relates only to



                                                   6
      Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 7 of 22




internal classifications, not the customer-oriented determination of whether an overdraft or

insufficient funds scenario has occurred.

               2. The EFT Agreement

       Both parties also look to the EFT Agreement in an attempt to bolster their interpretations.

       Most notably, the Service Charges section of the EFT Agreement sets forth when OD/NSF

fees will be charged on different types of accounts. That section provides, in part, as follows:

       14. SERVICE CHARGES___________________________________________
       ESL ATM Card, ESL Visa Check Card & ESL Visa HSA Card . . . .
       Any ATM, POS, ESL Visa Check Card or ESL Visa HSA Card transaction that
       clears against insufficient funds in your account at ESL will result in an OD/NSF
       fee for each transaction, regardless of the account balance indicated at the ATM,
       POS, or Visa terminal at the time you performed the transaction. Due to different
       computer updating processes, the account balance indicated at the ATM, POS, or
       Visa terminal may not always reflect the actual balance in your account at ESL.
       Refer to the Fee Schedule for fee amounts. . . .
       ACH Any AHC transaction that clears against insufficient funds in your account at
       ESL will result in an OD/NSF fee for each transaction according to the Fee
       Schedule.”
ECF No. 31-2 at 67-68. As the italicized text shows, this section does not use the term “available

funds” or “available balance,” in fact uses the term “actual balance.”

       Other portions of the EFT Agreement that discuss OD/NSF fees are inconsistent in their

use of the “available” qualifier. For example, within the section entitled Types of Available

Electronic Transfers and Limits, a provision governing ESL’s Online Bill Pay service says that, if

a customer creates an overdraft on an electronic payment, “the ESL Online Bill Pay provider will

attempt to collect funds up to three times, and an insufficient funds fee will be collected for each

attempt where the funds are not available in the account.” ECF No. 31-2 at 58 (emphasis added).

But that same provision also explains that if a customer attempts “to send a Person to Person




                                                 7
      Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 8 of 22




Payment from an account with insufficient funds, the payment will be stopped.” ECF No. 31-2 at

59.

       ESL argues that the Posting and Timing of Transactions and Documentation of

Transactions section of the EFT Agreement—like the Funds Availability Policy in the Disclosure

Agreement—advises customers that deposits are not always immediately available, and that

payments made with a customer’s debit card will be made immediately unavailable for withdrawal.

ECF No. 31-2 at 59-61. But like the Funds Availability Policy, this section does not link the

concept of the availability of funds to OD/NSF fees.

              3. Analysis

       As the provisions quoted above demonstrate, the Account Agreement uses the modifier

“available” frequently—but it omits it just as often. Reading the Account Agreement as a whole,

the Court concludes that it is ambiguous as to whether it contemplates the use of the available

balance method or the actual/ledger balance method when charging OD/NSF fees.

       The Court in Ramirez v. Baxter Credit Union, No. 16-cv-3765-SI, 2017 WL1064991 (N.D.

Cal. Mar. 21, 2017), came to a similar conclusion. The Ramirez court explained that, like here,

the

       Customer Agreements contain no provision specifying which method [the credit
       union] uses to determine a customer’s balance for assessing overdrafts. Both parties
       put forth reasonable, opposing interpretations of the agreement. Defendant
       reasonably asserts that the Deposit Account Agreement’s repeated use of “available
       balance,” plus other contractual hints that the “available balance” is some subset of
       a customer’s ledger balance, demonstrates that [the credit union] does not use a
       customer’s ledger balance in assessing overdrafts. Plaintiff reasonably asserts that
       the agreement fails to define “available balance,” or otherwise clearly indicate to a
       customer that her “available balance” is somehow different from her ledger
       balance. The Court cannot resolve this ambiguity on a motion to dismiss.
2017 WL1064991, at *5.

       Other courts have upheld similar breach of contract claims at the dismissal stage.


                                                8
      Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 9 of 22




       For example, in Gunter v. United Fed. Credit Union, No. 3:15-cv-483-MMD, 2016

WL3457009, at *3 (D. Nev. June 26, 2016), the account agreement stated that the credit union

could “honor withdrawal requests that overdraw [a customer’s] account,” and “charge fees for

overdrafts.” Id. The agreement went on to describe the Courtesy Pay service as allowing the credit

union “to pay an item presented for payment against your checking account even if it causes the

account to become overdrawn.” Id. A different section of the agreement gave the credit union the

right to “determine the amount of available funds in [a customer’s] account for the purpose of

deciding whether to return an item for insufficient funds at any time between the time [UFCU]

receive[s] the item and when [UFCU] return[s] the item or send a notice in lieu of return.” Id.

Even though the agreement used the term “available” funds when discussing an insufficient funds

scenario, the court concluded that the agreement was ambiguous because it did “not address how

the credit union determines when an overdraft has occurred vis a vis the available funds in a

customer’s account.” Id. It found that plaintiff’s interpretation—that the actual balance should be

used—was plausible and denied the credit union’s motion to dismiss. Id.

       In In re TD Bank, N.A., 150 F. Supp. 3d 593 (D.S.C. 2015), one section of the account

agreement stated that “[i]f your negative available balance exceeds $5 at the end of the day, we

will charge you for each transaction that overdraws your account.” Id. at 621 (emphasis supplied

by TD Bank). But another section of the same agreement said that “[o]verdraft fees may be

assessed on items presented for payment while the Account has a negative balance.” Id. at 622

(emphasis supplied in TD Bank). Although the court indicated the plaintiff was selectively reading

the contract in arguing that the bank did not use the term “available balance,” it nevertheless denied

the bank’s motion to dismiss, finding that plaintiff’s claim was plausible and survived the “minimal

pleading bar” applicable at the motion to dismiss stage. Id. at 624.



                                                  9
     Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 10 of 22




       In Tims v. LGE Cmty. Credit Union, 935 F.3d 1228 (11th Cir. 2019), one of the agreements

between the credit union and the customer stated that “an overdraft occurs when you do not have

enough money in your account to cover a transaction, but we pay it anyway.” Id. at 1238 (brackets

omitted). A second agreement stated that an overdraft occurs “if an item is presented without

sufficient funds in your account to pay it” or “if funds are not available to pay all of the items.”

Id. (brackets omitted). The Eleventh Circuit reversed the district court and found that these

provisions were ambiguous as to whether the credit union intended to use the available balance or

the actual balance in assessing overdrafts. Id. at 1239. This was so even though, like here, the

agreements contained a “Funds Availability Disclosure” that explained that deposited funds might

not be immediately available and repeatedly used the word “available.” Id.; see also Salls, 349 F.

Supp. 3d at 88; Bettencourt v. Jeanne D’Arc Credit Union, 370 F. Supp. 3d 258, 263 (D. Mass.

2019) (both upholding similar claims on motions to dismiss).

       ESL urges the Court to reject this authority and follow other cases which dismissed claims

similar to the one here.

       For example, in Domann v. Summit Credit Union, No. 18-CV-167-SLC, 2018 WL 4374076

(W.D. Wis. Sept. 13, 2018), the account agreement contained a Withdrawal Restrictions section

and a Funds Availability Policy, both of which advised customers that transactions would only be

made from available funds in their accounts and that transfers from insufficient available funds

would trigger the overdraft protection plan or policy. Id. at *6. Additionally, the Overdrafts

section of the agreement stated in part:

       If, on any day, the available funds in your share or deposit account are not sufficient
       to pay the full amount of a check, draft, transaction, or other item, plus any
       applicable fee, that is posted to your account, we may return the item or pay it, as
       described below. The Credit Union’s determination of an insufficient available
       account balance may be made at any time between presentation and the Credit
       Union’s midnight deadline with only one review of the account required. We do

                                                 10
     Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 11 of 22




       not have to notify you if your account does not have sufficient available funds in
       order to pay an item.
Id. (emphasis supplied in Domann). The court in Domann found that that case was distinguishable

from cases that lacked a Funds Availability Policy, or that had such a policy, but did not use the

word “available” in discussing overdrafts. Id. at *7. It found that the provisions of the account

agreement, taken together, unambiguously communicated that the credit union would use the

available balance to assess overdrafts. Id. Here, though, the Funds Availability Policy does not

mention overdraft procedures or policies, and the first sentence of the Courtesy Pay section which

defines overdrafts does not use the word “available.”

       In Chambers v. NASA Fed. Credit Union, 222 F. Supp. 3d 1 (D.D.C. 2016), the relevant

agreement stated that an “overdraft occurs when you do not have enough money in your account

to cover a transaction, but we pay it anyway.” Id. at 10. The parties disputed whether “enough

money” invoked the concept of an available balance or an actual balance. The court resolved the

dispute by looking to a provision of the agreement that gave examples of when a customer might

not have “enough money” in her account, “such as when she ‘inadvertently miscalculates her

available balance,’ or ‘when funds from a recent deposit are not available.’” Id. (brackets omitted).

The court held that these examples made clear that the credit union would use the available balance

method in imposing overdraft fees. Id. The court also found support for this interpretation in the

agreement’s Available Balances to Make Transactions section, which stated that an overdraft

would occur if a transaction “exceed[ed] the balance of available collected funds in the account.”

Id. at 10-11.

       Finally, in Page v. Alliant Credit Union, No. 19-CV-5965, 2020 WL 5076690, at *1 (N.D.

Ill. Aug. 26, 2020), the membership agreement contained the following relevant provisions:

       [7a] Withdrawal Restrictions. We permit withdrawals only if your account has
       sufficient available funds to cover the full amount of the withdrawal or you have

                                                 11
     Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 12 of 22




       an established overdraft protection plan. Checks or other transfer payment orders
       which are drawn against insufficient funds may be subject to a service charges as
       set forth in the Fee Schedule. If there are sufficient funds to cover some, but not all
       of your withdrawal, we may allow those withdrawals for which there are sufficient
       funds in any order at our discretion. We may refuse to allow a withdrawal in some
       situations, and will advise you accordingly[.]
       ....
       [8a] Overdraft Liability. If on any day, the funds in your savings account are not
       sufficient to cover checks, fees or other items posted to your account, those amounts
       will be handled in accordance with our overdraft procedures or by one of the
       overdraft protection plans outlined below.... Whether the item is paid or returned,
       your account may be subject to a charge as set forth in the Fee Schedule[.]
Id. at * 1. Additionally, Section 8b, the Overdraft Protections section, stated: “If the amount of

the item presented for payment exceeds the total available overdraft sources, the item will be

returned as non-sufficient funds (NSF) and you will be charged applicable fees.” Id. at *4. The

membership agreement also had a Funds Availability Policy which explained a customer’s ability

to withdraw funds based on availability. Id. Reading all these provisions as a whole, the Page

court concluded that the credit union unambiguously contracted to calculate overdrafts using the

available balance method. Id.

       This Court is more persuaded by the cases that denied the motions to dismiss. Despite

ESL’s use of the word “available” sporadically throughout the Account Agreement, the most

relevant provision—the first sentence of the Courtesy Pay section which defines “overdraft”—

references only a “negative balance.” And although the Funds Availability Policy section suggests

that ESL does not make all funds in a customer’s account immediately available, that section fails

to link the concept of the availability of funds to the determination of whether an overdraft or

insufficient funds scenario has occurred. See Walbridge v. Ne. Credit Union, 299 F. Supp. 3d 338,

346 (D.N.H. 2018) (“To the extent the availability of funds is explained in the Disclosure

Agreement, that section was not linked to the Opt In Agreement or to the parts of the Account



                                                 12
     Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 13 of 22




Agreement that discussed overdrafts. In addition, . . . [the credit union] relies on scattered

references to available funds while using other terms that it does not define.”).

        In sum, ESL’s failure to explicitly state which method it uses to determine overdrafts, its

failure to include the term “available” in the definition of overdrafts, and its inconsistent use of the

term “available” throughout the Account Agreement creates an ambiguity. While ESL’s

interpretation of the Account Agreement as promising to use the available balance method is

reasonable, so is Plaintiff’s competing interpretation. On a motion to dismiss, any ambiguity must

be resolved in Plaintiff’s favor. Perks, 444 F. Supp. 3d at 639–40 (citing Subaru Distribs. Corp.

v. Subaru of Am., Inc., 425 F.3d 119, 122 (2d Cir. 2005)). Accordingly, ESL’s motion to dismiss

on this ground is DENIED.

        B.      ESL’s Practice of Charging Multiple OD/NSF Charge Per “Insufficient Funds
                Item”

        Plaintiff next claims that ESL breached the Account Agreement by charging more than one

OD/NSF fee per “insufficient funds item.” ECF No. 30 ¶¶ 45-59, 75-76. She alleges the following

example as the basis for her claim. On November 23, 2018, Plaintiff attempted a $34.93 transfer

to PayPal via an ACH transaction. Id. ¶ 32. ESL rejected payment of that transaction due to

insufficient funds and charged Plaintiff a $37 OD/NSF fee. Id. ¶ 33. Six days later, on November

29, 2018, the same transaction was reprocessed for payment and ESL again rejected the transaction

due to insufficient funds and charged Plaintiff another $37 OD/NSF fee. Id. ¶ 34. ESL coded the

resubmission of the transaction on Plaintiff’s bank statements as “RETRY PYMT,” indicating that

ESL understood this transaction to be another iteration of the same authorization for payment. Id.

¶ 35. One month later, on December 31, 2018, the same transaction was reprocessed for payment

a third time, and again ESL rejected the transaction due to insufficient funds and charged Plaintiff

a third $37 OD/NSF fee. Id. ¶ 36. ESL also coded this transaction as a “RETRY PYMT.” Id. ¶


                                                  13
     Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 14 of 22




37. In total, ESL charged Plaintiff $111 in OD/NSF fees on a single $34.93 PayPal transaction.

Id. ¶ 38.

        This claim turns upon the interpretation of the following provision found in the Courtesy

Pay section of the Disclosure Agreement:

        An Overdraft/Insufficient Funds fee will be charged to your share draft account, in
        accordance with our Fee Schedule, for each overdraft Item that is cleared on your
        share draft account. In addition, an Overdraft/Insufficient Funds fee will be
        charged by ESL for each “insufficient funds” item presented for payment and
        returned unpaid on a share draft account.
ECF No. 30-2 at 13. The term “item” is not defined.

        Plaintiff alleges that this language means that ESL may only charge one OD/NSF fee per

“insufficient funds item,” and defines an item as encompassing both the original transaction and

any resubmissions. ESL counters that it may charge an OD/NSF fee each time an “insufficient

funds item” is presented for payment and return unpaid, and argues that each request for payment

on an original transaction, and each subsequent resubmission, are separate items. The Court finds

that both parties’ interpretations of this provision are reasonable and thus the provision is

ambiguous.

        Under Plaintiff’s interpretation, “item” could reasonably refer to an original, customer-

authorized transaction, which, no matter how many times it is resubmitted, is still the same

transaction. “Each item” would therefore refer to a single transaction and could only incur one

fee. By this reading, “presented for payment and returned unpaid” does not speak to how many

times an item can incur a fee, but rather simply describes an “insufficient funds item” as one that

is returned, as opposed to one that clears, as with an overdraft. The interpretation is consistent

with the construction of the first sentence, which describes an overdraft as an item that is cleared.

Because an overdraft can inherently only occur one time—since once it clears, it will not be

returned—that sentence does not speak to how many times an overdraft can occur per item. See

                                                 14
     Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 15 of 22




Coleman v. Alaska USA Fed. Credit Union, No. 3:19-CV-0229-HRH, 2020 WL 1866261, *5 (D.

Alaska Apr. 14, 2020) (“As defendant points out, nothing in the contract suggests that when an act

can occur more than once, there cannot be a fee charged each time the act occurs. But, on the other

hand, the fact that in some instances, the Account Agreement uses “item” to refer to an act that

can only occur once does suggest that it is plausible that the contract is susceptible to two

reasonable interpretations and thus may be ambiguous.”).

       ESL’s opposing interpretation is also reasonable. The phrase “presented for payment and

returned unpaid” could be considered superfluous unless it is interpreted as ESL suggests to mean

that an OD/NSF fee will be charged “each time” an item is presented for payment and returned

unpaid. See generally Int’l Multifoods Corp. v. Commercial Union Ins. Co., 309 F.3d 76, 86 (2d

Cir. 2002) (noting that courts should avoid contract interpretations that render any provisions

superfluous). In other words, if the term “each insufficient funds item” inherently already

encompasses multiple presentations and returns of a given transaction, the phrase “presented for

payment and returned unpaid” would seem redundant unless it was meant to clarify that the same

item could incur fees “each time” it was “presented for payment and returned unpaid.”

       But weighing against ESL’s interpretation is the fact that ESL did not simply say that an

OD/NSF fee could be charged “each time” an item is presented for payment and returned unpaid.

The fact that an agreement “could have been drafted more clearly does not necessarily mean that

it is ambiguous.” Gove v. Career Sys. Dev. Corp., 689 F.3d 1, 7 (1st Cir. 2012) (but finding the

agreement ambiguous despite that acknowledgment). But it can still suggest so. See generally,

e.g., Carolina First Bank v. Banque Paribas, No. 99 CIV. 9002 (NRB), 2000 WL 1597845, at *5

(S.D.N.Y. Oct. 26, 2000) (stating that the contract-drafter’s “strained reading is all the more

suspect given that it could have clearly written its intention at the time.”).



                                                  15
     Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 16 of 22




          The Court has also considered the case law cited by the parties.

          Plaintiff cites a number of cases in which state and federal courts across the country have

denied motions to dismiss claims like the one here. See ECF No. 48 at 1-2 (collecting cases).

Most recently, the Southern District of New York upheld a “multiple fees per item” breach of

contract claim because the definition of “item” was ambiguous. See Perks, 444 F. Supp. 3d 635.

In Perks, the bank’s fee schedule said that it could charge an OD/NSF fee of $35 “per item.” Id.

at 638.     The deposit agreement defined “item” to include, among other things, an “ACH

transaction” and “any other instruction or order for the payment, transfer, deposit or withdrawal of

funds” (the “catch-all phrase”). Id. at 638-39. Like in this case, the plaintiff attempted to make

an ACH transfer to PayPal, and when the bank rejected the transfer due to insufficient funds, it

charged an insufficient funds fee. Id. at 639. A week later, PayPal resubmitted the same

transaction for payment, and the bank again rejected it and charged another fee. Id.

          Like here, the plaintiff argued that the original ACH submission and all resubmissions

constituted a single “item” and could therefore only incur a single insufficient funds fee, and the

bank countered that it could charge a fee on each submission and resubmission. Id. The court

held that the definition of “item” was ambiguous. On the one hand, the term “ACH transaction”

could refer to the original ACH submission and the catch-all phrase could refer to ACH

resubmissions. Id. at 640. Under this interpretation, the submission and resubmission would be

two separate items because they would fall under two separate categories under the definition of

“item.” Id. On the other hand, “ACH transaction” could refer to both the original submission and

the resubmissions, while the catch-all phrase could refer to any other orders not previously listed.

Id. Under this interpretation, both the submission and resubmission would be a single item. Id.




                                                  16
        Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 17 of 22




Here, the Account Agreement does not define “item” at all, and so it is even more ambiguous than

the agreement in Perks.

         In Coleman, 2020 WL 1866261, the court considered the following provision:

         Nonsufficient Funds (NSF) Activity: If available funds are not in the account when
         a debit is presented for payment, and Overdraft Protection or Courtesy Pay are not
         available, the item will be returned unpaid. A fee will be assessed for each returned
         item.
Id. at *3. Like here, the plaintiff argued that this language means that the credit union could impose

only one fee per item, defining “item” as an “accountholder instruction for payment.” Id. Where

an accountholder only authorizes payment once—no matter how many times a merchant resubmits

the payment—only one item exists. Id. The credit union, in contrast, considered each merchant-

resubmission to be a separate item, so that each time a merchant presented a transaction for

payment and the bank rejected it for insufficient funds, the bank could charge a fee. Id. The court

found both interpretations to be plausible and denied the credit union’s motion to dismiss. Id. at

*4. 3

         For its part, ESL contends that this Court should follow Lambert v. Navy Fed. Credit

Union, No. 19-CV-103, 2019 WL 3843064 (E.D. Va. Aug. 14, 2019), which dismissed plaintiff’s

claim. In that case, the credit union’s contract allowed it to assess a fee for “each returned debit

item.” Id. at *1. Both parties agreed that an “item” was a “request or invitation for payment.” Id.



3
  The Coleman court also considered other arguments similar to those made here. For example, both parties argued
that the National Automated Clearing House Association (“NACHA”) rules supported their interpretations of the
account agreement. Id. at *4. The credit union maintained that the rules authorize a merchant to attempt payment up
to three times after an accountholder initiates an ACH transaction, so in effect, an account holder does authorize each
resubmission, making each resubmission a separate item. Id. The plaintiff contended that the NACHA rules require
resubmissions to be coded as “RETRY PYMT” “entries,” and that “entries” are deemed “items” under the rules. Id.
Thus, plaintiff argued, a resubmission was just another request for payment of the original entry, not a new entry or
item. Id. The court concluded that, while it could consider the NACHA rules on a motion to dismiss, no party had
submitted a copy of them to the court, and the question of how the rules inform the interpretation of the account
agreement was a matter for another day. Id.



                                                         17
      Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 18 of 22




at *3. And the contract defined “items” to include “ACH debits.” Id. Thus, the court found that

the contract unambiguously communicated that each ACH debit request for payment—including

merchant resubmissions—constituted a separate item. Id. at *3-4.

       Here, in contrast, as noted above, the Account Agreement does not define “item” and the

parties dispute its meaning. See Perks, 444 F. Supp. 3d at 641 (declining to follow Lambert where

the contract at issue did “not define ‘item’ as broadly as a request for payment”); Coleman, 2020

WL 1866261, at *5 (concluding that, because “other courts have found similar contractual

language to be both unambiguous and ambiguous,” Lambert and other “case law provides little

guidance to this court on a motion to dismiss.”). The Court therefore finds the cases cited by

Plaintiff to be more persuasive, especially since ambiguities must be resolved in Plaintiff’s favor.

Perks, 444 F. Supp. 3d at 639–40. Accordingly, ESL’s motion to dismiss this claim is denied.

II.    Breach of the Covenant of Good Faith and Fair Dealing Claims

       Plaintiff also alleges that ESL breached the covenant of good faith and fair dealing. “Under

New York law, all contracts contain an implied covenant of good faith and fair dealing.” Perks,

444 F. Supp. 3d at 641 (citing Fishoff v. Coty Inc., 634 F.3d 647, 653 (2d Cir. 2011)). “Where the

contract contemplates the exercise of discretion, this pledge includes a promise not to act arbitrarily

or irrationally in exercising that discretion.” Id. (quoting Fishoff, 634 F.3d at 653). “A claim for

breach of the implied covenant ‘will be dismissed as redundant where the conduct allegedly

violating the implied covenant is also the predicate for breach of covenant of an express provision

of the underlying contract.’” Id. (quoting Merryman v. J.P. Morgan Chase Bank, N.A., No. 15-

CV-9188, 2016 WL 5477776, at *11 (S.D.N.Y. Sept. 29, 2016)).

       Here, Plaintiff’s implied covenant claims are duplicative of her breach of contract claims:

she alleges that ESL breached the implied covenant by charging fees in ways not permitted by the



                                                  18
       Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 19 of 22




Account Agreement. See ECF No. 30 ¶¶ 81, 83, 84. In fact, her breach of contract and breach of

the implied covenant claims are all part of her “First Claim for Relief.” ECF No. 30 at 16.

         Plaintiff attempts to differentiate her implied covenant claim by alleging that ESL exercises

its discretion to interpret the terms of the Account Agreement and charge fees in bad faith. But

this “is simply a repackaging of [her] breach-of-contract theory.” Perks, 444 F. Supp. 3d at 641

(dismissing implied covenant claims based on similar allegations—brought by some of the same

attorneys—as in this case). “The implied covenant of good faith is directed to the parties’ promised

performances, not their interpretations of the contract.” Id. Here, Plaintiff’s claim that ESL uses

its discretion to interpret the Account Agreement in bad faith is just another way of alleging that

the agreement is ambiguous and Plaintiff objects to ESL’s interpretation of it. Accordingly, her

implied covenant claim is dismissed.

III.     New York GBL § 349 Claim

         “To state a claim under § 349, a plaintiff must allege: (1) the act or practice was consumer-

oriented; (2) the act or practice was misleading in a material respect; and (3) the plaintiff was

injured as a result.” Spagnola v. Chubb Corp., 574 F.3d 64, 74 (2d Cir. 2009). Here, Plaintiff

alleges that ESL’s acts were consumer-oriented because they affected all of its customers, that its

acts were misleading because they were contrary to its contractual promises, and that Plaintiff was

injured because her account was debited in violation of her agreements with ESL. ECF No. 30 ¶¶

89-91.

         ESL moves to dismiss this claim because it does not allege a loss independent of Plaintiff’s

breach of contract loss. Some courts have dismissed GBL claims when they are duplicative of

breach of contract claims. See Perks, 444 F. Supp. 3d at 624; Costoso v. Bank of Am., N.A., 74 F.

Supp. 3d 558, 575 (E.D.N.Y. 2015) (dismissing § 349 claim because “the conduct of which [the



                                                  19
      Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 20 of 22




plaintiff] complains is essentially that the [d]efendant failed to satisfy its contractual duties, not

that it concealed or misrepresented any contractual terms.” (citation omitted)). These cases relied

upon an earlier line of cases which held that, “[a]lthough a monetary loss is a sufficient injury to

satisfy the requirement under § 349, that loss must be independent of the loss caused by the alleged

breach of contract.” Spagnola v. Chubb Corp., 574 F.3d 64, 74 (2d Cir. 2009).

       But Perks did not cite—and Costco was decided before—Nick’s Garage, Inc. v.

Progressive Cas. Ins. Co., 875 F.3d 107, 125 (2d Cir. 2017). In that case, the Second Circuit stated

that no broad requirement of damages independent from breach of contract damages exists for

GBL claims. Id. Rather, it explained that New York courts found no GBL injury “where the

plaintiffs alleged damages in the amount of the purchase price of their contracts, but failed to allege

that defendants had denied them the services for which they contracted.” Id. (quoting Orlander v.

Staples, Inc., 802 F.3d 289, 302 (2d Cir. 2015)); see, e.g., Sokoloff v. Town Sports Int’l Inc., 6

A.D.3d 185, 186 (N.Y. 1st Dep’t 2004) (dismissing plaintiff’s claim that defendant health club

deceptively made the initiation fee nonrefundable and limited its liability, but did not allege that

the defendant failed to deliver any services under the contract).

       The Court is therefore declines to dismiss Plaintiff’s GBL claim merely on the argument

that it is duplicative of the breach of contract claim. A GBL and breach of contract claim co-

existed in Nick’s Garage. Accordingly, the Court denies ESL’s motion to dismiss Plaintiff’s GBL

claim at this time.




IV.    Preemption




                                                  20
     Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 21 of 22




       Finally, ESL argues that Plaintiff’s claims are preempted by federal law because “at bottom

she is seeking to hold a federally chartered credit union liable for allegedly failing to adequately

disclose its overdraft and insufficient funds practices[,] and ‘[t]he requirement to make particular

disclosures falls squarely within the purview of federal banking regulation and is expressly

preempted.’” ECF No. 31-3 at 24 (citing Gutierrez v. Wells Fargo Bank, N.A., 704 F.3d 712, 725

(9th Cir. 2012)).

       The Court need not engage in an extensive preemption analysis because it disagrees with

ESL’s characterization of Plaintiff’s claims. Plaintiff is not alleging a failure to disclose. She is

not attempting to dictate to ESL what fees it may charge, or how it may charge them, or what

disclosures it may make, or hold it liable for charging “unfair” fees. Cf. Whittington v. Mobiloil

Federal Credit Union, No. 1:16-CV-482, 2017 WL 6988193, at *11 (E.D. Tex. Sept. 14, 2017),

aff’d, 2019 WL 5198474 (5th Cir. Oct. 15, 2019) (finding preemption where plaintiff “attempt[ed]

to use a state consumer law to dictate to a federal credit union what fees it may charge and how it

may charge them. . . . [,] essentially ask[ing] the court to declare that the manner in which [the

credit union] operates its overdraft program is unconscionable and unlawful.”). She is alleging

that ESL disclosed its overdraft and insufficient funds practices in the Account Agreement but

failed to abide by those practices in accordance with the agreement.

       Courts have typically found that state law breach of contact claims like Plaintiff’s here are

not preempted. See Lambert, 2019 WL 3843064, at *2 (“[I]t is well established that state law

claims regarding a federal credit union’s failure to disclose certain fee practices or any perceived

unfairness in the fee practices themselves are preempted. . . . On the other hand, it is equally well

established that true breach of contract and affirmative misrepresentation claims are not federally

preempted, even if the result of those claims may affect a federal credit union’s fee disclosures.”);



                                                 21
      Case 6:19-cv-06122-FPG-MJP Document 57 Filed 09/30/20 Page 22 of 22




In Re TD Bank, 150 F. Supp. 3d at 618 (“The Gutierrez case . . . is silent as to the sufficient funds

theory. District courts that have considered this question appear to be unanimous in finding that

state law claims based on the sufficient funds theory are not preempted.”); see also ECF No. 36 at

29 (collecting cases). Accordingly, the Court finds that Plaintiff’s claims are not preempted and

declines to dismiss them on this basis.

                                                CONCLUSION

         For the foregoing reasons, ESL’s motion to dismiss, ECF No. 30, is GRANTED IN PART

AND DENIED IN PART. Plaintiff’s breach of the implied covenant of good faith and fair dealing

claim is DISMISSED. 4 Plaintiff’s breach of contract and GBL claims may proceed.

         IT IS SO ORDERED.

Dated: September 30, 2020
       Rochester, New York

                                                               ______________________________________
                                                               HON. FRANK P. GERACI, JR.
                                                               Chief Judge
                                                               United States District Court




4
 Plaintiff’s complaint also included a third breach of contract theory, but Plaintiff has withdrawn it. ECF No. 36 at
9. Thus, that theory is also dismissed.

                                                         22
